Citation Nr: 0422897
Decision Date: 08/19/04	Archive Date: 10/04/04

DOCKET NO. 97-03 590A	                      DATE AUG 19 2004
	
On appeal from the,
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as secondary to herbicide exposure.

2. Entitlement to special monthly compensation based on the need for regular aid and attendance.

3. Entitlement to service connection for skin cancer (other than on face) due to herbicide exposure (Agent Orange).

4. Entitlement to an increased rating for service-connected skin disorder, currently evaluated as 50 percent disabling.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The appellant has approximately 21 years and six months of active duty, to include the period from August 1969 to February 1971.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions dated June 1996, April 2000, and May 2000 of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). In June 1999, the Board remanded the claim for skin cancer for additional development, and in July 2001, the Board remanded for additional development the claims for special monthly compensation and for service connection for skin cancer (other than the face) and for respiratory disability. The Board denied claims for specially adapted housing or special home adaptation grant and for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment therefore. The case has now been returned to the Board by the RO.

In September 2000, the veteran indicated on his appeal form (VA Form 9) that he desired a hearing before a Veterans Law Judge at the Central Office. However, in a statement received from the veteran in April 2001, he stated that he wished to withdraw his request for a hearing. See 38 C.F.R. § 20.702(e) (2003). Accordingly, the Board will proceed without further delay.

The Board notes that the veteran appealed the issues denied in its July 2001 decision to the United States Court of Appeals for Veterans Claims (Court). In March 2003, the Court issued an order vacating the Board's July 2001 decision denying the two issues appealed to the Court and r,emanding these matters to the Board for readjudication. The Board notes, however, that the Court's mandate has not issued, as the order was appealed to the United States Court of Appeals for the Federal Circuit. Consequently, this decision will address only issues that are not the subject of the appeal to the Federal Circuit Court.

The Board notes that in July 1995, the veteran raised the issue of entitlement to service connection for a heart disorder. In October 1995, he raised the issue of entitlement to service connection for bilateral hip disorders. These issues have not

- 2 



been adjudicated by the agency of original jurisdiction, and are referred to the RO for appropriate action.

The veteran's claims of entitlement to service connection for skin cancer (other than on face) due to herbicide exposure (Agent Orange), and of entitlement to an increased rating for service-connected skin disorder, currently evaluated as 50 percent disabling, are the subjects of the REMAND portion of this decision.

FINDINGS OF FACT

1. The veteran does not have a respiratory disorder that was caused or aggravated by his service.

2. The evidence of record does not establish that the veteran is in need of regular aid and attendance by reason of service-connected disability.

CONCLUSIONS OF LAW

1. A respiratory disorder was not incurred as a result of the veteran's service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102,3.159, 3.303, 3.307, 3.309 (2003).

2. The criteria for special monthly compensation by reason of being in need of regular of aid and attendance have not been met. 38 U.S.C.A. §§ 1114, 5102, 5103, 51O3A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2003).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran argues that service connection is warranted for a respiratory disorder. The claims files also include a number of statements from the veteran's wife, as well as articles submitted by the veteran, none of which discuss a respiratory disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. See 38 C.F.R. § 3.303(d). In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." Id. In addition, disease associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.309, See also 38 C.F.R. § 3.307, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service medical records include reports, dated in 1961, showing treatment for DRI (upper respiratory infection). Reports, dated in 1966, show treatment for pneumonia. Reports dated in November 1968, show that the veteran was referred for a psychiatric evaluation due to anxiety, and crying with multiple somatic complaints. The reports contain a diagnosis of anxiety reaction, moderate, manifested by anxiety and hyperventilation syndrome. A September 1969 report also notes a history of anxiety and hyperventilation, but that the veteran was psychiatrically cleared for any administrative action considered necessary. A January 1970 report notes that, "[The veteran] was medically evacuated from Viet Nam on 22 Nov 68 after being incountry for a period of 13 days due to the fact that he passed out and the medical evaluation stated (See Incl #2) that 'he would become anxious and would hyperventilate and have tension headaches. ", The report further

-4


notes, "Again upon arrival incountry, [the veteran] passed out at Bien Hoa Air Base
on 12 January 1970, evidently due to hyperventilation and has been to the hospital
for treatment on two more occasions (See Incl #4)." Other reports, dated in January 1970, associate. blackouts and hyperventilation with exposure to loud noises. The veteran's service medical records do not include a separation examination report.

As for the post-service medical evidence, it consists of VA and non- VA medical records, dated between 1972 and 2001. The Board notes that the overwhelming majority of this evidence pertains to disorders other than a respiratory disorder.

A VA respiratory examination report, dated in September 2001, shows that the veteran complained of a long history of breathing problems, to include a productive cough and shortness of breath after walking fifty feet. The report notes that a chest X-ray, taken in February 2000, was normal. The examiner stated that there was no history of asthma, and no specific diagnosis of any respiratory condition. The current chest X-ray revealed cardiomegaly but no lung infiltrates. The examiner stated, "In the opinion of the medical examiner there is no diagnosis of a respiratory condition at this time and his dyspnea is secondary to cardiomegaly and ASHD (arteriosclerotic heart disease)."

A VA "aid and attendance or housebound" examination report, dated in September 200 1, notes that the veteran's diagnoses included "arteriosclerotic heart disease and cardiomegaly with S.O.B. (shortness of breath) with exertion," diabetes mellitus Type II, vertigo, and impaired hearing.

V A pulmonary function test results, dated in September 2001, note that the veteran was not successful in completing the tests, and that he had SOB after each exertion. The report also notes, "inadequate effort limits interpretation, pt (patient) unable to follow commands."

The Board finds that the claim must be denied. The Board initially notes that the veteran's service medical records do not show any treatment for a respiratory disorder. Although he had some hyperventilation, this was associated with an anxiety reaction. Therefore, a chronic respiratory condition is not shown during

- 5 



service. See 38 C.F.R. § 3.303. In addition, there is no competent evidence of record showing that the veteran currently has a respiratory disorder, and the veteran has therefore failed to satisfy the initial element of a service-connection claim. See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. § § 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation). In this regard, the Board finds that the September 2001 VA pulmonary function test results, and the September 2002 VA respiratory examination report is highly probative evidence that the veteran does not have the claimed condition. This evidence shows that the veteran has shortness of breath that has been associated with his heart condition, but does not show that he has a respiratory disorder. In fact, a respiratory disorder has never been confirmed by clinical testing. In addition, the Board points out that there is no competent evidence showing that the appellant has a respiratory disorder that was caused or aggravated by his service, to include as a result of exposure to Agent Orange, or some other herbicide, during service. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered the appellant's written testimony submitted in support of his arguments that he has the claimed condition that should be service connected. His statements are not competent evidence of a diagnosis, or a nexus between the claimed condition and his service. Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). Accordingly, the appellant's claim must be denied.

Finally, the Board has considered the articles and medical literature submitted in support of the veteran's claim. However, the Board is required to point to a medical basis for its decisions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In this case, the Board has determined that the preponderance of the evidence is against the claim that the veteran has a respiratory disorder. This evidence does not discuss a

- 6 



 respiratory disorder, and are so general in nature and nonspecific to the veteran's case, that they do not provide a specific or plausible basis for concluding that this veteran has a respiratory disorder. The Board therefore declines to find that the articles in question amount to competent evidence of such a diagnosis.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Special Monthly Compensation

The veteran contends that he is entitled to special monthly compensation based on need of regular aid and attendance and being housebound due to his service-connected disabilities.

The veteran's service-connected disabilities include bilateral hearing loss, rated 100 percent disabling, actinic keratosis, basal cell carcinoma of the face, rated 50 percent disabling, labyrinthitis with tinnitus, rated as 10 percent disabling, and residuals of crush injury, right lower extremity, rated as 10 percent disabling. The veteran's total combined disability rating is 100 percent. In addition, he is currently received special monthly compensation under 38 U.S.C.A. § 1114(k), (s) and 38 C.F.R. § 3.350(a), (i). The Board has concluded that these disabilities are properly rated.

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service- connected disability that he is in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114(1); 38 C.F.R. § 3.350(b). The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed

- 7 


him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. See Turco v. Brown, 9 Vet. App. 222 (1996). "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.
38 C.F.R. § 3.352(a) (2003).

The veteran filed his claim in February 2000 and the RO denied it in April 2000.

The claims files contain VA skin examination report, dated in January 2002, which contains diagnoses of skin disorders. The claims files also contain a VA respiratory examination report, dated in September 2001 (discussed in Part I, supra), and reports from a private health care provider, the Jackson Hospital, dated in September 2001. None of these reports contain any findings which show that the relevant criteria have been met.

In January 2000, the VA Medical Center (V AMC), Prosthetic and Sensory Aid manager approved a VA electric scooter. This report is not accompanied by medical evidence and does not cite to such evidence. See also, VA letter, dated in October 2001 (showing a request for "durable medical equipment" with a handwritten note stating inter alia, "We have no record of a wheelchair being issued. Please let us know if this is for a manual or electric wheelchair and what size.").

- 8 



A VA examination report, received from the appellant in April 2000, indicates that the appellant could ambulate with the assistance of a cane only. The report indicates that .the veteran was not bedridden, and that he could bathe, dress, eat and use the toilet unassisted.

A VA aid and attendance or housebound (AAHB) examination report, dated in September 2001, shows that the examiner noted that the veteran had come to the examination alone, that he was not hospitalized, and that he was not permanently bedridden. His medical history was noted to include diabetes mellitus, with the veteran reporting visual difficulties. The veteran denied diabetic retinopathies and a history of eye surgery. The veteran asserted that his wife took care of all his medications, and paid the bills. It was noted that the veteran has vertigo, and that he complained of falls. A history of stroke was noted, with no significant residuals. The veteran complained of poor balance that affected his ability to ambulate, and stated that he had been approved for a scooter by VA, but that he did not have the ramps for it at his home. He asserted that his wife had to gi've him a bath, but that he was able to feed himself. He complained that he needed "some assistance" with shaving, toileting, bathing and getting dressed and undressed. On examination, no significant postural abnormalities were noted. He ambulated with a cane, with mild ambulatory difficulties. There was decreased grip strength in the hands. There was no muscle atrophy, and no definite weakness. It was noted that, "The veteran has some difficulty with weight bearing, balance and propulsion and also coordination difficulties noted thought to be secondary to his diabetic neuropathy and also secondary to his labyrinthitis and vertigo." The diagnoses were impaired hearing (it was noted that he could lip read and communicate well), old surgery for basal cell carcinoma, forehead, right side (with a normal skull X-ray in November 2000), vertigo, diabetes mellitus Type 2 with diabetic neuropathy, service-connected right leg condition, and arteriosclerotic heart disease and cardiomegaly with shortness of breath with exertion. The examiner stated that the veteran's service-connected right leg problem was not causing any serious impairment, and that his leg weakness, ambulatory difficulties and falls were secondary to diabetic neuropathy and his inner ear problem causing his vertigo and falls.

- 9 



The critical question to be determined in this case is whether the veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. Based on its review of the record, the Board concludes that the criteria have not been met. Although the veteran's service-connected service-connected disabilities have caused him some functional impairment, the competent medical evidence of record does not indicate that the veteran's service-connected disabilities alone render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others. In this regard, the Board finds that the September 200 1 VA AAHB examination report is highly probative evidence showing that the veteran does not require aid and attendance. This report shows that the veteran ambulates with a cane, with mild ambulatory difficulties. He had decreased grip strength in the hands, and there was no muscle atrophy and no definite weakness. This report does not show that he requires aid and attendance attributable to his service-connected conditions.

The Board further points out that its decision is consistent with the other medical evidence of record. This evidence includes an April 2000 VA examination report which shows that the veteran does not require aid and attendance. Specifi.cally, the report shows that the veteran was noted to ambulate with the assistance of a cane only, that he was not bedridden, and that he could bathe, dress, eat and use the toilet unassisted.

In short, the record does not support a conclusion that the veteran he requires aid and attendance attributable to his service-connected conditions. As the preponderance of the evidence is against his claim, the benefit-of-the- doubt doctrine does not apply. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III. VCAA

The Board has considered whether VA has met its duties under the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), which became effective on November 9,  2000. The VCAA redefines VA's

- 10



duty to assist and enhances the duty to notify claimants about information and evidence necessary to substantiate a claim. The VCAA also eliminates the requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §3.159(b). There is no issue as to providing an appropriate application form or completeness of the application in this case. In the circumstances of this case, the appellant has been advised of the applicable laws and regulations, and the evidence needed to substantiate his claims by the rating decisions, and the statements of the case. See also, duty to assist letter, dated in March 2000. In a letter, dated in August 2001, the veteran was notified of the VCAA, and of his duties to obtain evidence. In summary, the veteran has been informed of the evidence needed to support his claim, and of which evidence he should provide and which evidence VA would obtain. Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the veteran of his duties to obtain evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the August 2001 notice, the Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court held, in part, that a VCAA notice consistent with 38 U.S.C. § 51O3(a) and 38 C.F.R. § 3.l59(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." The Court stated that this new "fourth element" of the notice requirement comes from the language of 38 C.F .R. § 3.159(b)(1).

In this case, in the August 2001 letter to the veteran from the RO, the RO informed the appellant that VA would make reasonable efforts to obtain relevant records, including medical records, employment records, or records from other Federal

- 11 


agencies. He was told that VA, "[M]ust make reasonable efforts to help you to get evidence necessary to support your claim." He was notified that it was still his responsibility to make sure that these records were received by VA. See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003). He was further notified, "You can help us with your claim by doing the following: tell us about any additional information or evidence that you want us to try to get for you." There is no record of a reply that is responsive to this request.

It appears that the all elements required for proper notice under the VCAA, to include the "fourth element" as set forth in Pelegrini, have been satisfied. In this regard, and in any event, a recent opinion by the General Counsel's Office, it was determined that the Pelegrini Court's discussion of the "fourth element" was obiter dictum and was not binding on VA. VAGCOPPREC 1-2004 (February 24, 2004).

The Board further acknowledges that the August 2001 letter was sent to the veteran after the RO's June 1996, April 2000, and May 2000 decisions that are the basis for this appeal. As noted in Pelegrini, the plain language of38 U.S.C.A. § 5103(a) requires that this notice be provided relatively soon after VA receives a complete or substantially complete application for benefits; thus, the Court held that under section 5103(a), a service-connection claimant must be given notice before an initial unfavorable RO decision on the claim. In this case, however, the unfavorable RO decision that is the basis of this appeal was already decided by the time the VCAA was enacted. As the case had already proceeded far downstream from the application for benefits, providing the section 5103(a) notice then - as the Court noted in Pelegrini - would largely nullify the purpose of the notice. As there could be no useful purpose for providing a section 51O3(a) notice under the circumstances of this case -- that is, at a time so far removed from the application for benefits -the Board concludes that any defect in the section 51 03(a) notice in this instance is harmless error.

Secondly, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). The RO has obtained all relevant records identified by him or otherwise evident from the claims folders. It has also arranged for VA examinations, and an

- 12 



etiological opinion has been obtained pertaining to the service connection claim. In view of the foregoing, the Board finds that all reasonable efforts to secure and develop the evidence that is necessary for an equitable disposition of the matter on appeal have been made by the agency of original jurisdiction. The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has not been prejudiced by a failure of V A in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a respiratory disorder is denied.

Special monthly compensation based on the need for regular aid and attendance is denied.

REMAND

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

With regard to the claim for service connection for skin cancer (other than face), review of the Board's July 2001 remand shows that it requested:

The RO should schedule the appellant for a VA skin (other than the face) examination to determine whether he has skin cancer or residuals thereof. If so, the

- 13 


examiner should express an opinion concerning the date of onset of skin cancer, and/or residuals thereof, and whether skin cancer, to include residuals thereof, are the result of a disease or injury incurred during service, to include herbicide exposure. If the examiner cannot express such an opinion, the examiner should explain the reasons therefor. (emphasis added).

In response to the Board's remand, the veteran was afforded a VA examination in January 2002. A review of the January 2002 VA skin examination report shows that the examiner merely provided diagnoses (specifically, multiple actinic keratosis, to include the upper torso and upper extremities, and excision of several basal cell carcinomas of the head and facial area). The examiner did not express an opinion concerning the date of onset of skin cancer, and/or residuals thereof, or whether skin cancer, to include residuals thereof, are the result of a disease or injury incurred during service, to include herbicide exposure. In this regard, the examiner merely stated that, "No other opinion can be given by this examiner." The did not "explain the reasons therefor" as required by the Board's. remand.

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim of entitlement to an increased rating for service-connected skin disorder, currently evaluated as 50 percent disabling, the Board notes that in a rating decision, dated in February 1995, the RO increased the veteran's rating from 10 percent to 50 percent. In a letter, received in June 1995, the veteran expressed disagreement with his rating. However, it does not appear that a statement of the case (SOC) has been issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with an RO decision and the RO failed to issue an SOC, the Board should remand the issue to the RO, not refer it

- 14 



there, for issuance of an SOC. Therefore, on remand, the RO should issue an SOC to the veteran on the increased rating issue.

Accordingly, the Board has no alternative but to defer further appellate consideration and this case is REMANDED to the RO via the AMC for the following actions:

1. The RO should obtain any pertinent treatment records.

2. The RO should schedule the appellant for a VA skin (other than the face) examination to determine whether he has skin cancer or residuals thereof. If so, the examiner should express an opinion concerning the date of onset of skin cancer, and/or residuals thereof, and whether skin cancer, to include residuals thereof, are the result of a disease or injury incurred during service, to include herbicide exposure. If the examiner cannot express such an opinion, the examiner should explain the reasons therefor. If the veteran has no skin cancer or residuals thereof (other than that of the face, which is already service-connected), the examiner should so state. The claims folder must be made available to and reviewed by the examiner in conjunction with the scheduled examination.

3. After completion of the requested development, the .RO should review the veteran's claim and determine whether the benefit sought on appeal can now be granted. If the decision remains adverse to the veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and with the appropriate period of time within which to respond

- 15 



thereto. The case should then be returned to the Board  for further review, as warranted.

A. The RO should furnish the veteran and his representative an SOC with regard to the veteran's claim of entitlement to an increased rating for his service-connected skin disorder, currently evaluated as 50 percent disabling, and should inform them of the requirements necessary to perfect an appeal. If a timely substantive appeal is received, the RO should certify this issue to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

- 16 




